Citation Nr: 1222734	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to August 2001 and from January 2004 to January 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on June 26, 2009.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to this scheduled hearing the Board deems the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records in the claims folder are dated August 2009 and show that the Veteran was hospitalized for his PTSD with an admission date of July 3, 2009.  As of July 28, 2009, he remained hospitalized and his presence was still required in the hospital.  As the record does contain a discharge summary or any other later records, it is unclear whether the Veteran completed that course of treatment or has remained hospitalized.  As such, any additional VA treatment records dated after August 2009 should be obtained and associated with the claims file.

Additionally, the Board notes that the most recent VA psychiatric examination of record was performed in July 2007, nearly five years ago.  If the additional VA treatment records obtained do not contain sufficient evidence to establish the Veteran's current level of psychiatric disability, then another VA examination is warranted.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, including records from the Vet Center, not previously obtained, particularly those dated after August 2009 pertaining to the Veteran's mental health.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

2.  After completion of the above, any additional development deemed appropriate should be undertaken, including, if necessary, scheduling the Veteran for a VA psychiatric examination to determine the current symptoms and severity of his PTSD.

If such an examination is deemed necessary, the Veteran should be appropriately notified of the time and place of the examination.  The claims folder should be available to the examiner and reviewed in conjunction with the examinations.  The report should set forth all objective findings regarding his psychiatric condition, particularly the current severity of symptoms.

3.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


